Exhibit 10.9 Page 1 Chief of Staff Services Extension Agreement THIS EXTENSION OF SERVICES AGREEMENT made as of the 2nd day of July, 2009 B E T W E E N: River Star, LLC, or nominee, (the “Chief of Staff”) - and - Halberd Corporation, a Nevada Public Corporation; and any Subsidiary entities of Halberd Corporation, (the “Company”) Whereas: The Company entered into an initial Chief of Staff Services Agreement with Chief of Staff on November 14, 2008; and, Whereas: At this time, the Company desires to extend the current Chief of Staff Services Agreement through the end of its 2009/2010 fiscal year; and, Whereas: The Chief of Staff desires to extend its Agreement with the Company. Now therefore in consideration of the mutual covenants, terms and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1. Extension of Services. The Chief of Staff shall continue assist and advise the executives of the corporation, during the Term (as defined below) and provide the following services (the “Services”) to the Company, at such times as the Company may reasonably request: 1. Assist with Strategic and Tactical Business Development planning; 2. Assist with SEC and related regulatory compliance matters 14144
